DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Elberger (US 3,680,018) not disclosing or suggesting, novel features of claims 3 and 4 as detailed below have been considered and are persuasive.
Allowable Subject Matter
Claims 3 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, an inductive element comprising: 
an annular core; 
a first cover and a second cover covering the core; and 
a first winding and a second winding wound around a region of the core and the first and second covers, wherein 
when a direction in which an axis which is surrounded by the annular core extends is defined as an axial direction, 
the core includes an inner circumferential surface, an outer circumferential surface, an end surface on one end side in the axial direction, and an end surface on the other end side, 
the first cover covers a part of the inner circumferential surface of the core, a part of the outer circumferential surface thereof, and the end surface on the one end side of the core, and includes an inner end surface extending over the 
the second cover covers a part of the inner circumferential surface of the core, a part of the outer circumferential surface thereof, and the end surface on the other end side thereof, and includes an inner end surface extending over the inner circumferential surface of the core and an outer end surface extending over the outer circumferential surface thereof, 
the inner end surfaces of the first and second covers are spaced apart from each other, and 
the outer end surfaces of the first and second covers are spaced apart from each other, 
wherein 
the inner end surfaces of the first and second covers are spaced apart from each other by a predetermined interval over their entire areas, and 
the outer end surfaces of the first and second covers are spaced apart from each other by a predetermined interval over their entire areas, 
wherein the interval between the inner end surfaces of the first and second covers is larger than the interval between the outer end surfaces of the first and second covers.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claim 4 is allowed because claim 4 is directly or indirectly dependent of independent Claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MALCOLM BARNES/
Examiner, Art Unit 2837
3/13/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837